filed with the Securities and Exchange Commission on December 23, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL MARITIME CORPORATION (Exact name of registrant as specified in its charter) (See table of additional registrants on following page) Republic of the Marshall Islands 66-071-6485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 299 Park Avenue New York, New York10171 (212) 763-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John P. Tavlarios President 299 Park Avenue New York, New York 10171 (212) 763-5600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 Attention:Thomas E. Molner, Esq. (212) 715-9100 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Q Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Security (1)(2)(3)(4) Proposed Maximum Aggregate Offering Price(1)(3)(4) Amount of Registration Fee Primary Offering: Debt Securities (5) Preferred Stock (6) Common Stock, par value $.01 per share (7) Guarantees (8) Rights (9) Warrants (10) Units (11) Depositary Shares (12) Purchase Contracts (13) Primary Offering Total $ $ Secondary Offering: Common Stock, par value $.01 per share, to be offered by certain selling shareholders $ $ Total $ $ Pursuant to General Instruction II.D of Form S-3, the amount to be registered, proposed maximum offering price per security, proposed maximum aggregate offering price and amount of registration fee have been omitted for each class of securities registered hereby other than the specified shares of common stock to be sold by selling shareholders.See Note 14. The proposed maximum aggregate offering price per security will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered hereunder. The proposed maximum aggregate offering price has been estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the “Securities Act”), and reflects the maximum offering price of securities that may be issued, rather than the principal amount of any debt securities that may be issued at a discount. Excluding accrued interest, distributions and dividends, if any. An indeterminate number of debt securities are covered by this registration statement.Debt securities may be issued (a) separately, (b) upon exercise of warrants, rights or units to purchase debt securities that are registered hereby, (c) upon conversion of securities that are registered hereby or (d) pursuant to purchase contracts that are registered hereby. An indeterminate number of shares of preferred stock are covered by this registration statement.Preferred stock may be issued (a) separately, (b) upon exercise of warrants, rights or units to purchase preferred stock that are registered hereby, (c) upon conversion of securities that are registered hereby or (d) pursuant to purchase contracts that are registered hereby. An indeterminate number of shares of common stock are covered by this registration statement. Common stock may be issued (a) separately, (b) upon exercise of warrants, rights or units to purchase common stock that are registered hereby, (c) upon conversion of securities that are registered hereby or (d) pursuant to purchase contracts that are registered hereby.Shares of common stock issued upon conversion of securities that are registered hereby will be issued without the payment of additional consideration. The debt securities may be guaranteed pursuant to guarantees by the subsidiaries of General Maritime Corporation.No separate consideration will be received for the guarantees.Pursuant to Rule 457(n) of the Securities Act, no separate fees for the guarantees are payable. An indeterminate number of rights, representing rights to purchase any other securities registered hereby, are covered by this registration statement. An indeterminate number of warrants, representing rights to purchase debt securities, common stock or preferred stock, units or depositary shares (as shall be designated by the registrant at the time of the offering), each of which is registered hereby, are covered by this registration statement. An indeterminate number of units that may consist of any combination of other securities registered hereby are covered by this registration statement. An indeterminate number of depositary shares, representing a fractional share or multiple shares of our preferred stock, such preferred stock being registered hereby, are covered by this registration statement.Depositary shares may be issued (a) separately, (b) upon exercise of warrants, rights or units to purchase depositary shares that are registered hereby, (c) upon conversion of securities that are registered hereby or (d) pursuant to purchase contracts that are registered hereby.Each depositary share will be issued under a deposit agreement and will be evidenced by a depositary receipt. An indeterminate number of purchase contracts for the purchase and sale of securities are covered by this registration statement. Estimated solely for the purpose of determining the registration fee and calculated in accordance with Rule 457(c) under the Securities Act on the basis of the average of the high and low prices of the Registrant’s common stock on December 20, 2010 (a date within five business days prior to the initial filing of this registration statement on December 23, 2010), as reported on the New York Stock Exchange. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF ADDITIONAL REGISTRANTS (Exact name of Additional Registrant as Specified in its Charter)(1) (State or Other Jurisdiction of Incorporation) I.R.S. Employer Identification Number General Maritime Subsidiary Corporation Marshall Islands 06-1597083 General Maritime Management LLC Marshall Islands 98-0385293 General Maritime (Portugal) LLC Marshall Islands N/A General Maritime (Portugal) Limitada Portugal N/A General Maritime Crewing Pte. Ltd. Singapore N/A Limited “General Maritime Crewing” (Russia Corporation) Russia N/A GMR Agamemnon LLC Liberia 98-0395170 GMR Ajax LLC Liberia 98-0395169 GMR Alexandra LLC Marshall Islands 98-0385176 GMR Argus LLC Marshall Islands 98-0395206 GMR Constantine LLC Liberia 98-0395161 GMR Daphne LLC Marshall Islands 98-0588044 GMR Defiance LLC Liberia 98-0425179 GMR Elektra LLC Marshall Islands 98-0588046 GMR George T LLC Marshall Islands 98-0550184 GMR Gulf LLC Marshall Islands 98-0395216 GMR Harriet G. LLC Liberia 98-0486381 GMR Hope LLC Marshall Islands 98-0395218 GMR Horn LLC Marshall Islands 98-0395220 GMR Kara G LLC Liberia 98-0513241 GMR Minotaur LLC Liberia 98-0395188 GMR Orion LLC Marshall Islands 98-0395227 GMR Phoenix LLC Marshall Islands 98-0395229 GMR Princess LLC Liberia 98-0395231 GMR Progress LLC Liberia 98-0395232 GMR Revenge LLC Liberia 98-0425180 GMR St. Nikolas LLC Marshall Islands 98-0555133 GMR Spyridon LLC Marshall Islands 98-0395238 GMR Strength LLC Liberia 98-0425181 Arlington Tankers Ltd. Bermuda 98-0604955 Vision Ltd. Bermuda 98-0471654 Victory Ltd. Bermuda 98-0471655 Companion Ltd. Bermuda 98-0471656 Compatriot Ltd. Bermuda 98-0471657 Concord Ltd. Bermuda 98-0471658 Consul Ltd. Bermuda 98-0471659 Concept Ltd. Bermuda 98-0481425 Contest Ltd. Bermuda 98-0481426 General Maritime Subsidiary II Corporation Marshall Islands 98-0666034 GMR Atlas LLC Marshall Islands 98-0666042 GMR Hercules LLC Marshall Islands 98-0666039 GMR Maniate LLC Marshall Islands 98-0666040 GMR Poseidon LLC Marshall Islands 98-0666041 GMR Spartiate LLC Marshall Islands 98-0666037 GMR Ulysses LLC Marshall Islands 98-0666035 GMR Zeus LLC Marshall Islands 98-0666038 (1) The address and telephone number of the principal executive offices of each of the additional registrants listed above are the same as those of General Maritime Corporation. The information in this prospectus is not complete and may be changed.We and the selling shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 23, 2010 PROSPECTUS GENERAL MARITIME CORPORATION Debt Securities Preferred Stock Common Stock Rights Warrants Units Depositary Shares Purchase Contracts We may offer and sell from time to time, debt securities, shares of our preferred stock, shares of our common stock, rights, warrants, units, depositary shares and purchase contracts having an aggregate initial offering price up to $500,000,000.The securities may be offered separately or together in any combination and as separate series.In addition, selling shareholders to be named in a prospectus supplement may offer, from time to time, shares of our common stock.We will not receive any of the proceeds from the sale of the shares of common stock by the selling shareholders. We will provide specific terms of any offering and the offered securities in supplements to this prospectus.Any prospectus supplement may also add, update or change information contained in this prospectus.You should read this prospectus and any prospectus supplement, as well as the documents incorporated or deemed to be incorporated by reference in this prospectus, carefully before you invest. Our common stock is traded on the New York Stock Exchange, or NYSE, under the symbol “GMR.” We may offer these securities directly, to or through agents, dealers or underwriters as designated from time to time, or through a combination of these methods.We reserve the sole right to accept, and together with our agents, dealers and underwriters reserve the right to reject, in whole or in part, any proposed purchase of securities to be made directly or through agents, underwriters or dealers.If any agents, dealers or underwriters are involved in the sale of any securities, the relevant prospectus supplement will set forth any applicable commissions or discounts. Investing in our securities involves risks that are referenced in the “Risk Factors” section beginning on page 2 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is adequate and complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is, 2010 TABLE OF CONTENTS ABOUT THIS PROSPECTUS 2 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 2 ABOUT GENERAL MARITIME 3 RATIO OF EARNINGS TO FIXED CHARGES 4 USE OF PROCEEDS 4 DESCRIPTION OF DEBT SECURITIES 4 DESCRIPTION OF CAPITAL STOCK 7 DESCRIPTION OF RIGHTS 12 DESCRIPTION OF WARRANTS 13 DESCRIPTION OF UNITS 14 DESCRIPTION OF DEPOSITARY SHARES 14 DESCRIPTION OF PURCHASE CONTRACTS 15 SELLING SHAREHOLDERS 15 PLAN OF DISTRIBUTION 17 LEGAL MATTERS 18 EXPERTS 19 WHERE YOU CAN FIND MORE INFORMATION 19 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 19 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, using a “shelf” registration process.Under the shelf process, we may, from time to time, offer our debt securities, shares of our preferred stock, shares of our common stock, rights, warrants, units, depositary shares or purchase contracts, or combinations thereof, in one or more offerings.In this prospectus, we will refer to our debt securities, shares of our preferred stock, shares of our common stock, rights, warrants, units, depositary shares and purchase contracts collectively as the “securities.”This prospectus provides you with a general description of the securities that we may offer and the shares of our common stock that selling shareholders may offer.Each time this prospectus is used to offer securities, we will provide a prospectus supplement and if applicable, a pricing supplement, that will contain specific information about the terms of that offering.The prospectus supplement and any pricing supplement also may add, update or change information contained in this prospectus.You should read both this prospectus, the prospectus supplement and any pricing prospectus, together with additional information described and contained in the documents referred to under the heading “Where You Can Find More Information” and “Incorporation of Certain Documents by Reference.”We may only use this prospectus to sell securities if it is accompanied by a prospectus supplement.We are only offering these securities in states where the offer is permitted. The registration statement that contains this prospectus, including the exhibits to the registration statement, contains additional information about us and the securities offered under this prospectus.That registration statement can be read at the SEC’s web site or at the SEC’s offices referenced under the heading “Where You Can Find More Information.” RISK FACTORS You should carefully consider the specific risks set forth under the caption “Risk Factors” in the applicable prospectus supplement and under the caption “Risk Factors” in any of the filings that we have filed with the Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), incorporated by reference herein, before making an investment decision.For more information see “Where You Can Find More Information” and “Incorporation of Certain Documents by Reference.” FORWARD-LOOKING STATEMENTS We make statements in this prospectus and the documents incorporated by reference that are considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward-looking-looking statements are based on the beliefs of our management as well as assumptions made by and information currently available to them.The words “anticipate,” “believe,” “may,” “estimate,” “expect,” and similar expressions, and variations of such terms or the negative of such terms, are intended to identify such forward-looking statements. All forward-looking statements are subject to certain risks, uncertainties and assumptions.If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results, performance or achievements could differ materially from those expressed in, or implied by, any such forward-looking statements.Important factors that could cause or contribute to such difference include those discussed under “Risk Factors” in this prospectus and in any of the filings that we have filed with the Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, incorporated by reference into this prospectus.You should not place undue reliance on such forward-looking statements, which speak only as of their dates.We do not undertake any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.You should carefully consider the information set forth under the heading “Risk Factors.” 2 Table of Contents ABOUT GENERAL MARITIME We are a leading provider of international seaborne crude oil transportation services. We also provide transportation services for refined petroleum products. As of December 23, 2010, our fleet consists of 37 wholly owned vessels: seven Very Large Crude Carriers, or VLCCs, 12 Suezmax vessels, 12 Aframax vessels, two Panamax vessels and four Handymax vessels. These vessels have a total of 5.6million dwt carrying capacity on a combined basis and all are double-hulled.The weighted-average age of our fleet as of December 23, 2010 was 8.3years.We acquired two of our VLCCs, two Panamax vessels and four product carriers in a combination with Arlington Tankers Ltd., or Arlington, described below.We acquired our five other VLCCs and one Suezmax pursuant to agreements with Metrostar Management Corporation, or Metrostar, described below.Many of the vessels in our fleet are “sister ships,” which provide us with operational and scheduling flexibility, as well as economies of scale in their operation and maintenance. On December 16, 2008, pursuant to an Agreement and Plan of Merger and Amalgamation, dated as of August 5, 2008, by and among us; Arlington; Archer Amalgamation Limited, or Amalgamation Sub; Galileo Merger Corporation, or Merger Sub; and General Maritime Subsidiary Corporation (formerly General Maritime Corporation), or General Maritime Subsidiary, Merger Sub merged with and into General Maritime Subsidiary, with General Maritime Subsidiary continuing as the surviving entity, and Amalgamation Sub amalgamated with Arlington.We refer to these transactions collectively as the Arlington combination.As a result of the Arlington combination, General Maritime Subsidiary and Arlington each became a wholly-owned subsidiary of ours and General Maritime Subsidiary changed its name to General Maritime Subsidiary Corporation.In addition, upon the consummation of the Arlington combination, we exchanged 1.34 shares of our common stock for each share of common stock held by shareholders of General Maritime Subsidiary and exchanged one share of our common stock for each share held by shareholders of Arlington. On June3, 2010, we entered into agreements to purchase seven tankers, consisting of five VLCCs built between 2002 and 2010 and two Suezmax newbuildings from subsidiaries of Metrostar for an aggregate purchase price of approximately $620 million. The purchases are subject to additional documentation and customary closing conditions.Five VLCCs and one Seuzmax vessel have been delivered pursuant to these agreements during the third and fourth quarters of 2010.The other Suezmax vessel is expected to be delivered in April2011. General Maritime Subsidiary is our predecessor for purposes of U.S. securities regulations governing financial statement filing.The Arlington combination is accounted for as an acquisition by General Maritime Subsidiary of Arlington.Therefore, the disclosures throughout this prospectus, unless otherwise noted, reflect the results of operations of General Maritime Subsidiary for the years ended December 31, 2007 and 2006 and the financial position of General Maritime Subsidiary as of December 31, 2007.We had separate operations for the period beginning December 16, 2008, the effective date of the Arlington combination, and disclosures and references to amounts for periods after that date relate to us unless otherwise noted.Arlington’s results have been included in the disclosures throughout this prospectus, unless otherwise noted, from the effective date of acquisition and thereafter. We employ one of the largest fleets in the Atlantic basin. Vessels owned by us operate in ports in the Caribbean, South and Central America, the United States, West Africa, the Mediterranean, Europe and the North Sea.Although the majority of our vessels operate in the Atlantic, we also currently operate vessels in the Black Sea and in other regions. We believe this enables us to take advantage of market opportunities and helps us to position our vessels in anticipation of drydockings. We actively monitor market conditions and changes in charter rates and manage the deployment of our vessels between spot market voyage charters, which generally last from several days to several weeks, and time charters, which generally last one to three years. Our strategy is intended to provide greater cash flow stability through the use of time charters for part of our fleet, while maintaining the flexibility to benefit from improvements in market rates by deploying the balance of our vessels in the spot market. Our principal executive offices are located at 299 Park Avenue, New York, New York 10171, and our telephone number is (212) 763-5600. 3 Table of Contents RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our unaudited historical ratios of earnings to fixed charges for the periods indicated below: Year Ended December 31, Nine Months Ended September30, Ratio of earnings to fixed charges (1) (a) (a) (1) For the purpose of determining the ratio of earnings to fixed charges, earnings consist of net income plus fixed charges.Fixed charges consist of an estimate of the interest component of rental expense as well as interest expense on our credit facilities, including unused commitment fees and amortization of expenses related to our credit facilities. (a) For the nine months ended September 30, 2010 and for year ended December 31, 2009, earnings were insufficient to cover fixed charges by $49,421 and $11,995, respectively. As we have no preferred stock issued, a ratio of earnings to combined fixed charges and preferred dividends is not presented. USE OF PROCEEDS Unless we state otherwise in the applicable prospectus supplement, we expect to use the net proceeds from the sale of the securities for general corporate purposes, including capital expenditures, working capital, repayment or reduction of long-term and short-term debt and the financing of acquisitions and other business combinations.We may temporarily invest funds that we do not immediately require in marketable securities.We will not receive any of the proceeds from the sale of shares of common stock by any selling shareholders. DESCRIPTION OF DEBT SECURITIES We may offer secured or unsecured debt securities, which may be convertible. Our debt securities and any related guarantees will be issued under an indenture to be entered into between us and a trustee. The debt securities will be structurally subordinated to all existing and future liabilities, including trade payables, of our subsidiaries that do not guarantee the debt securities, and the claims of creditors of those subsidiaries, including trade creditors, will have priority as to the assets and cash flows of those subsidiaries. We have summarized certain general features of the debt securities from the indenture. A form of indenture is attached as an exhibit to the registration statement of which this prospectus forms a part. The following description of the terms of the debt securities and the guarantees sets forth certain general terms and provisions. The particular terms of the debt securities and guarantees offered by any prospectus supplement and the extent, if any, to which such general provisions may apply to the debt securities and guarantees, will be described in the related prospectus supplement.Accordingly, for a description of the terms of a particular issue of debt securities, reference must be made to both the related prospectus supplement and to the following description. General The aggregate principal amount of debt securities that may be issued under the indenture is unlimited.The debt securities may be issued in one or more series as may be authorized from time to time. Reference is made to the applicable prospectus supplement for the following terms of the debt securities (if applicable): · title and aggregate principal amount; 4 Table of Contents · whether the securities will be senior or subordinated; · applicable subordination provisions, if any; · whether securities issued by us will be entitled to the benefit of any guarantee; · conversion or exchange into other securities; · whether securities issued by us will be secured or unsecured, and if secured, what the collateral will consist of; · percentage or percentages of principal amount at which such securities will be issued; · maturity date(s); · interest rate(s) or the method for determining the interest rate(s); · dates on which interest will accrue or the method for determining dates on which interest will accrue and dates on which interest will be payable; · redemption (including upon a “change of control”) or early repayment provisions; · authorized denominations; · form; · amount of discount or premium, if any, with which such securities will be issued; · whether such securities will be issued in whole or in part in the form of one or more global securities; · identity of the depositary for global securities; · whether a temporary security is to be issued with respect to such series and whether any interest payable prior to the issuance of definitive securities of the series will be credited to the account of the persons entitled thereto; · the terms upon which beneficial interests in a temporary global security may be exchanged in whole or in part for beneficial interests in a definitive global security or for individual definitive securities; · any covenants applicable to the particular debt securities being issued; · any defaults and events of default applicable to the particular debt securities being issued; · currency, currencies or currency units in which the purchase price for, the principal of and any premium and any interest on, such securities will be payable; · time period within which, the manner in which and the terms and conditions upon which the purchaser of the securities can select the payment currency; · securities exchange(s) on which the securities will be listed, if any; · whether any underwriter(s) will act as market maker(s) for the securities; · extent to which a secondary market for the securities is expected to develop; 5 Table of Contents · additions to or changes in the events of default with respect to the securities and any change in the right of the trustee or the holders to declare the principal, premium and interest with respect to such securities to be due and payable; · provisions relating to covenant defeasance and legal defeasance; · provisions relating to satisfaction and discharge of the indenture; · provisions relating to the modification of the indenture both with and without the consent of holders of debt securities issued under the indenture; and · additional terms not inconsistent with the provisions of the indenture. One or more series of debt securities may be sold at a substantial discount below their stated principal amount, bearing no interest or interest at a rate which at the time of issuance is below market rates. One or more series of debt securities may be variable rate debt securities that may be exchanged for fixed rate debt securities. United States federal income tax consequences and special considerations, if any, applicable to any such series will be described in the applicable prospectus supplement. Debt securities may be issued where the amount of principal and/or interest payable is determined by reference to one or more currency exchange rates, commodity prices, equity indices or other factors. Holders of such securities may receive a principal amount or a payment of interest that is greater than or less than the amount of principal or interest otherwise payable on such dates, depending upon the value of the applicable currencies, commodities, equity indices or other factors. Information as to the methods for determining the amount of principal or interest, if any, payable on any date, the currencies, commodities, equity indices or other factors to which the amount payable on such date is linked and certain additional United States federal income tax considerations will be set forth in the applicable prospectus supplement. The term “debt securities” includes debt securities denominated in U.S. dollars or, if specified in the applicable prospectus supplement, in any other freely transferable currency or units based on or relating to foreign currencies. We expect most debt securities to be issued in fully registered form without coupons and in denominations of $1,000 and any integral multiples thereof.Subject to the limitations provided in the indenture and in the prospectus supplement, debt securities that are issued in registered form may be transferred or exchanged at the office of the trustee, without the payment of any service charge, other than any tax or other governmental charge payable in connection therewith. Guarantees Any debt securities may be guaranteed by one or more of our direct or indirect subsidiaries. Each prospectus supplement will describe any guarantees for the benefit of the series of debt securities to which it relates, including required financial information of the subsidiary guarantors, as applicable. Global Securities The debt securities of a series may be issued in whole or in part in the form of one or more global securities that will be deposited with, or on behalf of, a depositary (the “depositary”) identified in the prospectus supplement. Global securities will be issued in registered form and in either temporary or definitive form. Unless and until it is exchanged in whole or in part for the individual debt securities, a global security may not be transferred except as a whole by the depositary for such global security to a nominee of such depositary or by a nominee of such depositary to such depositary or another nominee of such depositary or by such depositary or any such nominee to a successor of such depositary or a nominee of such successor. The specific terms of the depositary arrangement with respect to any debt securities of a series and the rights of and limitations upon owners of beneficial interests in a global security will be described in the applicable prospectus supplement. 6 Table of Contents Governing Law The indenture and the debt securities shall be construed in accordance with and governed by the laws of the State of New York, without giving effect to any principles relating to conflicts of law that would result in the application of the laws of any other jurisdiction. DESCRIPTION OF CAPITAL STOCK The following description of our common stock and preferred stock, together with the additional information we include in any applicable prospectus supplements, summarizes the material terms and provisions of the common stock and preferred stock that we may offer under this prospectus.For the complete terms of our common stock and preferred stock, please refer to our amended and restated articles of incorporation and our amended and restated bylaws that are filed as exhibits to our periodic reports filed with the Securities and Exchange Commission by us.See “Where You Can Find More Information.”The Business Corporations Act of the Republic of the Marshall Islands, or the BCA, may also affect the terms of these securities.The terms we have summarized below will apply generally to any future common stock or preferred stock that we may offer.The terms of any common stock or preferred stock we offer under a prospectus supplement may differ from the terms we describe below, in which event we will describe the particular terms of any series of these securities in more detail in such prospectus supplement. Authorized Capitalization Under our amended and restated articles of incorporation, as of December 23, 2010, our authorized capital stock consists of 140,000,000 shares of common stock, par value $0.01 per share, of which 88,902,357 shares are issued and outstanding, and 10,000,000 shares of preferred stock, par value $0.01 per share, of which no shares are issued and outstanding. Common Stock Voting Rights Each outstanding share of common stock entitles the holder to one vote on all matters submitted to a vote of shareholders, and will not be entitled to cumulate votes for the election of directors.Election of directors will be by plurality of votes cast, and all other matters will be by a majority of the votes cast.Except as required by law and by the terms of any series of preferred stock designated by the board of directors pursuant to our amended and restated articles of incorporation, our common stock has the exclusive right to vote for the election of directors and for all other purposes.Our common stock votes together as a single class. Dividends Subject to preferences that may be applicable to any outstanding shares of preferred stock, holders of shares of common stock are entitled to receive, ratably, all dividends, if any, declared by our board of directors out of funds legally available for dividends. Liquidation Rights In the event of our liquidation, dissolution or winding up, the holders of shares of our common stock will be entitled to share ratably in all assets remaining after payment of all debts and liabilities, subject to the prior distribution rights of holders of shares of our preferred stock, if any are then outstanding. Other Rights Holders of our common stock do not have conversion, redemption, subscription, sinking fund or preemptive rights to subscribe to any of our securities. The rights, preferences and privileges of holders of our common stock are subject to the rights of the holders of any shares of our preferred stock which we may issue in the future. 7 Table of Contents Transfer Agent The transfer agent for our common stock is Mellon Investor Services LLC (operating with the service name BNY Mellon Shareowner Services). Listing Our common stock is listed on the NYSE under the symbol “GMR.” Preferred Stock Our amended and restated articles of incorporation authorize our board of directors to establish one or more series of preferred stock and to determine, with respect to any series of preferred stock, the terms and rights of that series, including: · the designation of the series; · the number of shares of the series; · the voting rights, if any, of the holders of the series; and · the preferences and relative, participating, option or other special rights, if any, of the series, and any qualifications, limitations or restrictions applicable to such rights. A prospectus supplement will describe the terms of any series of preferred stock being offered, including: · the designation of the shares and the number of shares that constitute the series; · the dividend rate (or the method of calculation thereof), if any, on the shares of the series and the priority as to payment of dividends with respect to other classes or series of our capital stock and the payment date of dividends; · the dividend periods (or the method of calculation thereof); · the date from which dividends on the preferred stock shall accumulate, if applicable; · the voting rights of the shares; · the liquidation preference and the priority as to payment of the liquidation preference with respect to other classes or series of our capital stock and any other rights of the shares of the series upon our liquidation or winding-up; · whether the preferred stock will rank senior or junior to or on a parity with any other class or series of preferred stock; · whether or not and on what terms the shares of the series will be subject to redemption or repurchase at our option; · whether and on what terms the shares of the series will be convertible into or exchangeable for other securities; 8 Table of Contents · the provision of a sinking fund, if any, for the preferred stock; · whether the shares of the series of preferred stock will be listed on a securities exchange; · whether interests in the preferred stock will be represented by depositary shares; · the transfer agent for the series of preferred stock; · any special United States federal income tax considerations applicable to the series; and · any other preferences and rights and any qualifications, limitations or restrictions of the preferences and rights of the series. Limitations on Liability and Indemnification of Officers and Directors Limitations on Liability Under Marshall Islands law, directors and officers shall discharge their duties in good faith and with that degree of diligence, care and skill which ordinarily prudent people would exercise under similar circumstances in like positions.In discharging their duties, directors and officers may rely upon financial statements of the corporation represented to them to be correct by the president or the officer having charge of its books or accounts or by independent accountants. The BCA provides that the articles of incorporation of a Marshall Islands company may include a provision for the elimination or limitation of liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director: · for any breach of the director’s duty of loyalty to the corporation or its shareholders; · for acts or omissions not undertaken in good faith or which involve intentional misconduct or a knowing violation of law; or · for any transaction from which the director derived an improper personal benefit. Our directors will not be personally liable to us or our shareholders for monetary damages for any breach of duty in such capacity, except that the liability of a director will not be eliminated or limited: · for any breach of the director’s duty of loyalty to the corporation or its shareholders; · for acts or omissions not undertaken in good faith or which involve intentional misconduct or a knowing violation of law; or · for any transaction from which the director derived an improper personal benefit. 9 Table of Contents Indemnification of Officers and Directors Under the BCA, for actions not by or in the right of a Marshall Islands corporation, the corporation may indemnify any person who was or is a party to any threatened or pending action or proceeding by reason of the fact that such person is or was a director or officer of the corporation against expenses (including attorney’s fees), judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with such action, suit or proceeding if such person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe that such conduct was unlawful. In addition, under the BCA, in actions brought by or in right of a Marshall Islands corporation, any agent who is or is threatened to be made party can be indemnified for expenses (including attorney’s fees) actually and reasonably incurred in connection with the defense or settlement of the action if such person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, provided that indemnification is not permitted with respect to any claims in which such person has been found liable for negligence or misconduct with respect to the corporation unless the appropriate court determines that despite the adjudication of liability such person is fairly and reasonably entitled to indemnity. We will indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative (other than an action by or in the right of us) by reason of the fact that such person is or was a director or officer of ours, or is or was serving at the request of the corporation as a director or officer of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorney’s fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to our best interests, and, with respect to any criminal action or proceeding, had no reasonable cause to believe that such person’s conduct was unlawful. We will also indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of us to procure judgment in our favor by reason of the fact that such person is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of (or in a similar capacity in respect of) another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorney’s fees) actually and reasonably incurred by such person or in connection with the defense or settlement of such action or suit if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to our best interests and except that no indemnification will be made in respect of any claim, issue or matter as to which such person is adjudged to be liable for negligence or misconduct in the performance of such person’s duty to the corporation unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper. The limitation of liability and indemnification provisions in our amended and restated bylaws may discourage shareholders from bringing a lawsuit against directors for breach of their fiduciary duties.These provisions may also have the effect of reducing the likelihood of derivative litigation against directors and officers, even though such an action, if successful, might otherwise benefit us and our shareholders. In addition, your investment may be adversely affected to the extent we pay the costs of settlement and damage awards against directors and officers pursuant to these indemnification provisions. There is currently no pending material litigation or proceeding involving any of our directors, officers or employees for which indemnification is sought. Anti-takeover Effects of Certain Provisions of Our Amended and Restated Articles of Incorporation and Amended and Restated Bylaws Several provisions of our amended and restated articles of incorporation and amended and restated bylaws, which are summarized below, may have anti-takeover effects. These provisions are intended to avoid costly takeover battles, lessen our vulnerability to a hostile change of control and enhance the ability of our board of directors to maximize shareholder value in connection with any unsolicited offer to acquire us. However, these anti-takeover provisions, which are summarized below, could also discourage, delay or prevent (1) the merger or acquisition of our company by means of a tender offer, a proxy contest or otherwise that a shareholder may consider in its best interest and (2) the removal of incumbent officers and directors. 10 Table of Contents Blank Check Preferred Stock Under the terms of our amended and restated articles of incorporation, our board of directors has the authority, without any further vote or action by our shareholders, to authorize our issuance of up to 10,000,000 shares of blank check preferred stock. Our board of directors may issue shares of preferred stock on terms calculated to discourage, delay or prevent a change of control of our company or the removal of our management. Classified Board of Directors Our amended and restated articles of incorporation provide for the division of our board of directors into three classes of directors, with each class as nearly equal in number as possible, serving staggered, three-year terms beginning upon the expiration of the initial term for each class. Approximately one-third of our board of directors will be elected each year. This classified board provision could discourage a third party from making a tender offer for our shares or attempting to obtain control of us. It could also delay shareholders who do not agree with the policies of our board of directors from removing a majority of our board of directors for up to two years. Business Combinations Although the BCA does not contain specific provisions regarding “business combinations” between corporations organized under the laws of the Republic of the Marshall Islands and “interested shareholders,” our amended and restated articles of incorporation include these provisions.Our amended and restated articles of incorporation contain provisions which prohibit them from engaging in a business combination with an interested shareholder for a period of three years after the date of the transaction in which the person became an interested shareholder, unless: · prior to the date of the transaction that resulted in the shareholder becoming an interested shareholder, our board approved the business combination or the transaction that resulted in the shareholder becoming an interested shareholder; · upon consummation of the transaction that resulted in the shareholder becoming an interested shareholder, the interested shareholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced; · on or subsequent to the date of the transaction that resulted in the shareholder becoming an interested shareholder, the business combination is approved by the board and authorized at an annual or special meeting of shareholders by the affirmative vote of at least 66 2/3% of the outstanding voting stock that is not owned by the interested shareholder; or · the shareholder is Peter C. Georgiopoulos or an affiliate or associate thereof. For purposes of these provisions, a “business combination” includes mergers, consolidations, exchanges, asset sales, leases and other transactions resulting in a financial benefit to the interested shareholder and an “interested shareholder” is any person or entity that beneficially owns 15% or more of our outstanding voting stock and any person or entity affiliated with or controlling or controlled by that person or entity. Election and Removal of Directors Our amended and restated articles of incorporation prohibit cumulative voting in the election of directors. Our amended and restated bylaws require parties other than the board of directors to give advance written notice of nominations for the election of directors. Our articles of incorporation also provide that our directors may be removed only for cause and only upon the affirmative vote of at least 80% of the outstanding shares of our capital stock entitled to vote for those directors or by a majority of the members of the board of directors then in office. These provisions may discourage, delay or prevent the removal of incumbent officers and directors. 11 Table of Contents Limited Actions by Shareholders Our amended and restated articles of incorporation and our amended and restated bylaws provide that any action required or permitted to be taken by our shareholders must be effected at an annual or special meeting of shareholders or by the unanimous written consent of our shareholders. Our amended and restated articles of incorporation and our amended and restated bylaws provide that, subject to certain exceptions, only our board of directors may call special meetings of our shareholders and the business transacted at the special meeting is limited to the purposes stated in the notice.Accordingly, a shareholder may be prevented from calling a special meeting for shareholder consideration of a proposal over the opposition of our board and shareholder consideration of a proposal may be delayed until the next annual meeting. Advance Notice Requirements for Shareholder Proposals and Director Nominations Our amended and restated bylaws provide that shareholders seeking to nominate candidates for election as directors or to bring business before an annual meeting of shareholders must provide timely notice of their proposal in writing to the corporate secretary.Generally, to be timely, a shareholder’s notice must be received at our principal executive offices not less than 90 days nor more than 120 days before the first anniversary of the preceding year’s annual meeting of shareholders.Our amended and restated bylaws also specify requirements as to the form and content of a shareholder’s notice. These provisions may impede a shareholder’s ability to bring matters before an annual meeting of shareholders or make nominations for directors at an annual meeting of shareholders. Amendments to Articles of Incorporation Our amended and restated articles of incorporation require the affirmative vote of the holders of not less than 80% of the shares entitled to vote in an election of directors to amend, alter, change or repeal the following provisions in our amended and restated articles of incorporation: · the classified board and director removal provisions; · the requirement that action by written consent of the shareholders be taken by unanimous written consent; · limitations on the power of our shareholders to amend the amended and restated by-laws; · the limitation on business combinations between us and interested shareholders; and · the provisions requiring the affirmative vote of the holders of not less than 80% of our shares entitled to vote in an election of directors to amend the foregoing provisions. This requirement makes it more difficult for our shareholders to make changes to the provisions in the amended and restated articles of incorporation that could have anti-takeover effects. DESCRIPTION OF RIGHTS General We may issue rights to purchase any of the other securities offered hereby.Rights may be issued independently or together with any other offered security and may or may not be transferable by the person purchasing or receiving the rights.In connection with any rights offering to our shareholders, we may enter into a standby underwriting arrangement with one or more underwriters pursuant to which such underwriters will purchase any offered securities remaining unsubscribed for after such rights offering.In connection with a rights offering to our shareholders, we will distribute certificates evidencing the rights and a prospectus supplement to our shareholders on the record date that we set for receiving rights in such rights offering. 12 Table of Contents The applicable prospectus supplement will describe the following terms of rights in respect of which this prospectus is being delivered: · the title of such rights; · the securities for which such rights are exercisable; · the exercise price for such rights; · the number of such rights issued to each shareholder; · the extent to which such rights are transferable; · if applicable, a discussion of the material United States federal income tax considerations applicable to the issuance or exercise of such rights; · the date on which the right to exercise such rights shall commence, and the date on which such rights shall expire (subject to any extension); · the extent to which such rights include an over-subscription privilege with respect to unsubscribed securities; · if applicable, the material terms of any standby underwriting or other purchase arrangement that we may enter into in connection with the rights offering; and · any other terms of such rights, including terms, procedures and limitations relating to the exchange and exercise of such rights. Exercise of Rights Each right will entitle the holder of the right to purchase for cash such amount of securities at such exercise price as shall in each case be set forth in, or be determinable as set forth in, the prospectus supplement relating to the rights offered thereby.Rights may be exercised at any time up to the close of business on the expiration date for such rights set forth in the prospectus supplement. After the close of business on the expiration date, all unexercised rights will become void. Rights may be exercised as set forth in the prospectus supplement relating to the rights offered thereby.Upon receipt of payment and the rights certificate properly completed and duly executed at the corporate trust office of the rights agent or any other office indicated in the prospectus supplement, we will forward, as soon as practicable, the securities purchasable upon such exercise.We may determine to offer any unsubscribed offered securities directly to persons other than shareholders, to or through agents, underwriters or dealers or through a combination of such methods, including pursuant to standby underwriting arrangements, as set forth in the applicable prospectus supplement. DESCRIPTION OF WARRANTS We may issue warrants to purchase debt securities, common stock, preferred stock, units or depositary shares.We may issue warrants independently or together with any other securities offered by any prospectus supplement and the warrants may be attached to or separate from those securities.Each series of warrants will be issued under a separate warrant agreement, to be entered into between us and a warrant agent specified in a prospectus supplement.The warrant agent will act solely as our agent in connection with the warrants of such series and will not assume any obligation or relationship of agency or trust with any of the holders of the warrants.We will set forth further terms of the warrants and the applicable warrant agreements in the applicable prospectus supplement relating to the issuance of any warrants, including, where applicable, the following: 13 Table of Contents · the title of the warrants; · the aggregate number of the warrants; · the number and type of securities purchasable upon exercise of the warrants; · the designation and terms of the securities, if any, with which the warrants are issued and the number of the warrants issued with each such offered security; · the date, if any, on and after which the warrants and the related securities will be separately transferable; · the price at which each security purchasable upon exercise of the warrants may be purchased; · the date on which the right to exercise the warrants will commence and the date on which the right will expire; · the minimum or maximum amount of the warrants which may be exercised at any one time; · any circumstances that will cause the warrants to be deemed to be automatically exercised; and · any other material terms of the warrants. DESCRIPTION OF UNITS As specified in the applicable prospectus supplement, we may issue units consisting of one or more other constituent securities offered hereby.The applicable prospectus supplement will describe: · the terms of the units and of the constituent securities comprising the units, including whether and under what circumstances the securities comprising the units may be traded separately; · a description of the terms of any unit agreement governing the units; and · a description of the provisions for the payment, settlement, transfer or exchange of the units. DESCRIPTION OF DEPOSITARY SHARES General We may, at our option, elect to offer depositary shares representing a fractional share or multiple shares of our preferred stock. In the event we exercise this option, we will issue receipts for depositary shares, each of which will represent a fraction of a share or multiple shares of a particular series of preferred stock as described in the applicable prospectus supplement. The preferred stock represented by depositary shares will be deposited under a deposit agreement between us and a bank or trust company selected by us and having its principal office in the United States and having a combined capital and surplus of at least $50,000,000. Subject to the terms of the deposit agreement, each owner of a depositary share will be entitled, in proportion to the applicable preferred stock or fraction thereof represented by the depositary share, to all of the rights and preferences of the preferred stock represented thereby, including any dividend, voting, redemption, conversion or liquidation rights. For an additional description of our preferred stock, see the descriptions in this prospectus under the heading "Description of Capital Stock — Preferred Stock." The depositary shares will be evidenced by depositary receipts issued pursuant to the deposit agreement. The particular terms of the depositary shares offered by any prospectus supplement will be described in the prospectus supplement, which will also include a discussion of certain U.S.federal income tax consequences.To the extent that any particular terms of the depositary shares or the deposit agreement described in a prospectus supplement differ from any of the terms described in this prospectus, then the terms described in this prospectus will be deemed to have been superseded by that prospectus supplement relating to such deposited shares. The forms of deposit agreement and depositary will be included as an exhibit to a report we file with the SEC incorporated by reference herein. 14 Table of Contents DESCRIPTION OF PURCHASE CONTRACTS We may issue purchase contracts, including contracts obligating holders to purchase from us, and for us to sell to holders, a specific or variable number of our, or an unaffiliated entity’s, securities at a future date or dates. Alternatively, the purchase contracts may obligate us to purchase from holders, and obligate holders to sell to us, a specific or varying number of our securities. When we issue purchase contracts, we will provide the specific terms of the purchase contracts in a prospectus supplement. A copy of the applicable form of purchase contract will be included as an exhibit to a report we file with the SEC incorporated by reference herein. If we offer any purchase contracts, certain terms of that series of purchase contracts will be described in the applicable prospectus supplement, including, without limitation, the following: · the price of the securities or other property subject to the purchase contracts (which may be determined by reference to a specific formula described in the purchase contracts); · whether the purchase contracts are issued separately, or as a part of units each consisting of a purchase contract and one or more of our other securities or securities of an unaffiliated entity, including U.S. Treasury securities, securing the holder’s obligations under the purchase contract; · any requirement for us to make periodic payments to holders or vice versa, and whether the payments are unsecured or pre-funded; · any provisions relating to any security provided for the purchase contracts; · whether the purchase contracts obligate the holder or us to purchase or sell, or both purchase and sell, the securities subject to purchase under the purchase contract, and the nature and amount of each of those securities, or the method of determining those amounts; · whether the purchase contracts are to be prepaid or not; · whether the purchase contracts are to be settled by delivery, or by reference or linkage to the value, performance or level of the securities subject to purchase under the purchase contract; · any acceleration, cancellation, termination or other provisions relating to the settlement of the purchase contracts; · a discussion of certain United States federal income tax considerations applicable to the purchase contracts; · whether the purchase contracts will be issued in fully registered or global form; and · any other terms of the purchase contracts and any securities subject to such purchase contracts. SELLING SHAREHOLDERS We are registering shares of common stock covered by this prospectus for re-offers and resales by certain selling shareholders to be named in a prospectus supplement.We are registering these shares to permit selling shareholders to resell their shares when they deem appropriate.A selling shareholder may resell all, a portion or none of such shareholder’s shares at any time and from time to time.Selling shareholders may also sell, transfer or otherwise dispose of some or all of their shares of our common stock in transactions exempt from the registration requirements of the Securities Act.We do not know when or in what amounts the selling shareholders may offer shares for sale under this prospectus and any prospectus supplement.We may pay all expenses incurred with respect to the registration of the shares of common stock owned by the selling shareholders, other than underwriting fees, discounts or commissions, which will be borne by the selling shareholders.We will provide you with a prospectus supplement which shall, among other things, name the selling shareholders, the amount of shares to be sold and any other material terms of the sale of shares of common stock being sold by each selling shareholder. 15 Table of Contents General Maritime Subsidiary issued to a certain selling shareholder an aggregate of 2,192,793 shares of its common stock in connection with a recapitalization of General Maritime Subsidiary in June 2001, the date of its initial public offering.As part of the recapitalization, the shares were issued to the selling shareholder in exchange for general partnership interests in seven limited partnerships owning an aggregate of 14 vessels that were contributed by various persons in the recapitalization to General Maritime Subsidiary.The selling shareholder also received shares in exchange for a company owned by the selling shareholder which provided commercial management services for the 14 vessels described above, which management company was contributed to General Maritime Subsidiary in connection with the recapitalization.As a result of the Arlington combination, these shares were exchanged for 2,938,343 shares of our common stock. General Maritime Subsidiary also issued an aggregate of 1,792,908 shares of its common stock to the same selling shareholder as follows: (i) 150,000 restricted shares of common stock granted on February 9, 2005, which will vest on November 16, 2014; (ii) 350,000 restricted shares of common stock granted on April 6, 2005, which will vest on December 31, 2014; (iii) 250,000 restricted shares of common stock granted on December 21, 2005, which will vest on November 15, 2015; (iv) 150,000 restricted shares of common stock granted on December 18, 2006, which will vest on November 15, 2016; (v) 77,908 restricted shares of common stock granted on April 2, 2007, which will vest on November 15, 2016; and (vi) 240,000 restricted shares of common stock granted on December 21, 2007, which will vest on November 15, 2017.The foregoing grants are subject to accelerated vesting under certain circumstances set forth in the relevant restricted stock grant agreement.The selling shareholder also received (i) 500,000 restricted shares of common stock granted on November 26, 2002, which shares vested on November 26, 2009 and (ii) 75,000 restricted shares of common stock granted on November 12, 2003, which shares vested in equal installments on each of the first four anniversaries of November 12, 2003.As a result of the Arlington combination, these shares were exchanged for 2,402,497 shares of our common stock. 1In addition, we granted 9,528 shares of our common stock to the same selling shareholder on May 13, 2010, which will vest as of May 13, 2011 or the date of the our 2011 Annual Meeting of Shareholders, whichever occurs first.The foregoing grant is subject to accelerated vesting under certain circumstances as set forth in the restricted stock grant agreement.The selling shareholder also received 7,042 restricted shares of common stock granted on May 14, 2009, which shares vested on May 14, 2010. The selling shareholder may sell the shares of our common stock from time to time under this registration statement. The prospectus supplement for any offering of the common stock by selling shareholders will include the following information: · the names of the selling shareholders; · the nature of any position, office or other material relationship which each selling shareholder has had within the last three years with us or any of our predecessors or affiliates; · the number of shares held by each of the selling shareholders before and after the offering; 1 To be updated as needed. 16 Table of Contents · the percentage of the common stock held by each of the selling shareholders before and after the offering; · the number of shares of our common stock offered by each of the selling shareholders; and · any other terms of the shares of common stock offered by each of the selling shareholders. PLAN OF DISTRIBUTION We may sell the securities to one or more underwriters for public offering and sale by them and may also sell the securities to investors directly or through agents. In addition, some of our shareholders may sell shares of our common stock under this prospectus in any of these ways. We will name any underwriter or agent involved in the offer and sale of securities in the applicable prospectus supplement. We and any selling shareholders have reserved the right to sell or exchange securities directly to investors on our or their own behalf in those jurisdictions where we are authorized to do so. We or any selling shareholders may distribute the securities from time to time in one or more transactions: · at a fixed price or prices, which may be changed; · at market prices prevailing at the time of sale; · at prices related to such prevailing market prices; or · at negotiated prices. We or any selling shareholders may also, from time to time, authorize dealers, acting as our agents, to offer and sell securities upon the terms and conditions set forth in the applicable prospectus supplement. In connection with the sale of securities, we or any selling shareholders, or the purchasers of securities for whom the underwriters may act as agents, may compensate underwriters in the form of underwriting discounts or commissions. If underwriters or dealers are used in the sale, the securities will be acquired by the underwriters or dealers for their own account and may be resold from time to time in one or more transactions, at a fixed price or prices, which may be changed, or at market prices prevailing at the time of the sale, or at prices related to such prevailing market prices, or at negotiated prices. The securities may be offered to the public either through underwriting syndicates represented by one or more managing underwriters or directly by one or more of such firms. Unless otherwise set forth in the prospectus supplement, the obligations of underwriters or dealers to purchase the securities offered will be subject to certain conditions precedent and the underwriters or dealers will be obligated to purchase all of the offered securities if any are purchased. Any public offering price and any discounts or concessions allowed or reallowed or paid by underwriters or dealers to other dealers may be changed from time to time. We will describe in the applicable prospectus supplement any compensation we or any selling shareholders pay to underwriters or agents in connection with the offering of securities, and any discounts, concessions or commissions allowed by underwriters to participating dealers. Dealers and agents participating in the distribution of securities may be deemed to be underwriters, and any discounts and commissions received by them and any profit realized by them on resale of the securities may be deemed to be underwriting discounts and commissions. We or any selling shareholders may enter into agreements to indemnify underwriters, dealers and agents against certain civil liabilities, including liabilities under the Securities Act, and to reimburse these persons for certain expenses. To the extent that we or any selling shareholders make sales to or through one or more underwriters or agents in at-the-market offerings, we or any selling shareholders may do so pursuant to the terms of a distribution agreement between us (including any selling shareholders) and the underwriters or agents. If we or any selling shareholders engage in at-the-market sales pursuant to a distribution agreement, we or any selling shareholders will issue and sell shares of our common stock to or through one or more underwriters or agents, which may act on an agency basis or on a principal basis. During the term of any such agreement, we or any selling shareholders may sell shares on a daily basis in exchange transactions or otherwise as we or any selling shareholder may agree with the underwriters or agents. The distribution agreement will provide that any shares of our common stock sold will be sold at prices related to the then prevailing market prices for our common stock. Therefore, exact figures regarding proceeds that will be raised or commissions to be paid cannot be determined at this time and will be described in a prospectus supplement. Pursuant to the terms of the distribution agreement, we or any selling shareholders also may agree to sell, and the relevant underwriters or agents may agree to solicit offers to purchase, blocks of our common stock or other securities. The terms of each such distribution agreement will be set forth in more detail in a prospectus supplement to this prospectus. In the event that any underwriter or agent acts as principal, or broker-dealer acts as underwriter, it may engage in certain transactions that stabilize, maintain or otherwise affect the price of our securities. We will describe any such activities in the prospectus supplement relating to the transaction. 17 Table of Contents If indicated in the applicable prospectus supplement, we may authorize underwriters or other persons acting as our agents to solicit offers by institutions or other suitable purchasers to purchase the securities from us at the public offering price set forth in the prospectus supplement, pursuant to delayed delivery contracts providing for payment and delivery on the date or dates stated in the prospectus supplement. These purchasers may include, among others, commercial and savings banks, insurance companies, pension funds, investment companies and educational and charitable institutions. Delayed delivery contracts will be subject to the condition that the purchase of the securities covered by the delayed delivery contracts will not at the time of delivery be prohibited under the laws of any jurisdiction in the United States to which the purchaser is subject. The underwriters and agents will not have any responsibility with respect to the validity or performance of these contracts. We or any selling shareholders may enter into derivative or other hedging transactions with financial institutions. These financial institutions may in turn engage in sales of our common stock to hedge their position, deliver this prospectus in connection with some or all of those sales and use the shares covered by this prospectus to close out any short position created in connection with those sales. We or any selling shareholders may pledge or grant a security interest in some or all of our common stock covered by this prospectus to support a derivative or hedging position or other obligation and, if we or any selling shareholder defaults in the performance of our or its obligations, the pledgees or secured parties may offer and sell our common stock from time to time pursuant to this prospectus. To facilitate the offering of securities, certain persons participating in the offering may engage in transactions that stabilize, maintain, or otherwise affect the price of the securities. This may include over-allotments or short sales of the securities, which involve the sale by persons participating in the offering of more securities than we sold to them. In these circumstances, these persons would cover such over-allotments or short positions by making purchases in the open market or by exercising their over-allotment option, if any. In addition, these persons may stabilize or maintain the price of the securities by bidding for or purchasing securities in the open market or by imposing penalty bids, whereby selling concessions allowed to dealers participating in the offering may be reclaimed if securities sold by them are repurchased in connection with stabilization transactions. The effect of these transactions may be to stabilize or maintain the market price of the securities at a level above that which might otherwise prevail in the open market. These transactions may be discontinued at any time. Certain of the underwriters, dealers or agents and their associates may engage in transactions with and perform services for us in the ordinary course of our business for which they receive compensation. LEGAL MATTERS Kramer Levin Naftalis & Frankel LLP, New York, New York, will provide us with opinions relating to certain matters in connection with offerings under this prospectus from time to time. Reeder & Simpson P.C. will provide us with opinions relating to matters concerning the law of the Republic of the Marshall Islands in connection with offerings under this prospectus.WongPartnership LLP will provide us with opinions relating to matters concerning the law of Singapore in connection with offerings under this prospectus.Albuquerque & Associados will provide us with opinions relating to matters concerning the law of Portugal in connection with offerings under this prospectus.Goltsblat BLP will provide us with opinions relating to matters concerning the law of Russia in connection with offerings under this prospectus.Conyers Dill & Pearman Limited will provide us with opinions relating to matters concerning the law of Bermuda in connection with offerings under this prospectus.George E. Henries, Esq. will provide us with opinions relating to matters concerning the law of Liberia in connection with offerings under this prospectus. 18 Table of Contents EXPERTS The financial statements incorporated in this Prospectus by reference from the Company's Annual Report on Form 10-K (as amended if applicable) and the effectiveness of General Maritime Corporation's internal control over financial reporting have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports, which are incorporated herein by reference. Such financial statements have been so incorporated in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION We are a reporting company and file annual, quarterly and special reports, proxy statements and other information with the Securities and Exchange Commission, or the SEC.You may read and copy such material at the Public Reference Room maintained by the SEC at treet, N.E., Washington, D.C. 20549-1004.Please call the SEC at 1-800-SEC-0330 for more information on the operation of the Public Reference Room.You can also find our SEC filings at the SEC’s web site at http://www.sec.gov. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” information that we file with the SEC, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is an important part of this prospectus, and some information that we file later with the SEC will automatically update and supersede this information.We incorporate by reference the documents listed below, any documents that we file after the date of the filing of the initial registration statement of which the prospectus forms a part and prior to the effectiveness of that registration statement, and any future filings we will make with the SEC under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act (excluding such documents or portions thereof that are not deemed “filed” under the Exchange Act in accordance with the Exchange Act and applicable SEC rules and regulations): · our Annual Report on Form 10-K/A for the fiscal year ended December 31, 2009; · our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and September 30, 2010; · our Current Reports on Form 8-K filed on March 25, 2010, May 17, 2010, June 9, 2010, June 18, 2010, July 6, 2010, July 13, 2010, July 21, 2010, July 30, 2010, August 4, 2010, August 12, 2010, September 9, 2010, September 13, 2010, October 5, 2010, October 7, 2010, October 28, 2010 (excluding information furnished under items 2.02 and 7.01 thereof), December 14, 2010 and December 22, 2010; and · our Current Reports on Form 8-K filed on April 7, 2009 and March 25, 2010 containing a description of our common stock and the rights associated with our common stock and any amendments or reports filed for purposes of updating the description. We filed a registration statement on Form S-3 to register with the SEC the securities described in this prospectus.This prospectus is part of that registration statement.As permitted by SEC rules, this prospectus does not contain all of the information included in the registration statement and the accompanying exhibits and schedules we file with the SEC.You may refer to the registration statement and the exhibits and schedules for more information about us and our securities.The registration statement and exhibits and schedules are also available at the SEC’s Public Reference Room or through its web site. You may request a copy of these filings at no cost, by writing or telephoning us at the following address: General Maritime Corporation 299 Park Avenue New York, New York 10171 (212) 763-5600 Attn: Investor Relations 19 Table of Contents You should rely only on the information contained or incorporated in this prospectus or any supplement.We have not authorized anyone else to provide you with different information.You should not rely on any other representations.Our affairs may change after this prospectus or any supplement is distributed.You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of those documents.You should read all information supplementing this prospectus. 20 Table of Contents 21 Table of Contents INFORMATION NOT REQUIRED IN PROSPECTUS Item 14.Other Expenses of Issuance and Distribution All the amounts shown are estimates except the Securities and Exchange Commission registration fee. Item Amount Securities and Exchange Commission Registration Fee $ Legal Fees and Expenses $ Printing Expenses $ Accounting Fees and Expenses $ Total $ Item 15.Indemnification of Directors and Officers Under the BCA, for actions not by or in the right of a Marshall Islands corporation, the corporation may indemnify any person who was or is a party to any threatened or pending action or proceeding by reason of the fact that such person is or was a director or officer of the corporation against expenses (including attorney’s fees), judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with such action, suit or proceeding if such person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe that such conduct was unlawful. In addition, under the BCA, in actions brought by or in right of a Marshall Islands corporation, any agent who is or is threatened to be made party can be indemnified for expenses (including attorney’s fees) actually and reasonably incurred in connection with the defense or settlement of the action if such person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, provided that indemnification is not permitted with respect to any claims in which such person has been found liable for negligence or misconduct with respect to the corporation unless the appropriate court determines that despite the adjudication of liability such person is fairly and reasonably entitled to indemnity. We will indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative (other than an action by or in the right of us) by reason of the fact that such person is or was a director or officer of ours, or is or was serving at the request of the corporation as a director or officer of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorney’s fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to our best interests, and, with respect to any criminal action or proceeding, had no reasonable cause to believe that such person’s conduct was unlawful. We will also indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of us to procure judgment in our favor by reason of the fact that such person is or was a director or officer of the corporation, or is or was serving at the request of the corporation as a director or officer of (or in a similar capacity in respect of) another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorney’s fees) actually and reasonably incurred by such person or in connection with the defense or settlement of such action or suit if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to our best interests and except that no indemnification will be made in respect of any claim, issue or matter as to which such person is adjudged to be liable for negligence or misconduct in the performance of such person’s duty to the corporation unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper. II-1 Table of Contents In addition, Marshall Islands corporations may purchase and maintain insurance on behalf of any person who is or was a director or officer of the corporation against any liability asserted against him and incurred by him in his capacity as a director or officer whether or not the corporation would have the power to indemnify him against such liability under the provisions of the BCA.We currently have liability insurance to provide our directors, officers and managers with insurance coverage for losses arising from claims based on breaches of duty, negligence, errors and other wrongful acts. It is currently unclear as a matter of law what impact these provisions will have regarding securities law violations.The Commission takes the position that indemnification of directors, officers and controlling persons against liabilities arising under the Securities Act is against public policy as expressed in the Securities Act and therefore is unenforceable. Item 16.Exhibits Exhibit Number Description of Exhibit Form(s) of Underwriting Agreement with respect to Debt Securities.* Form of Underwriting Agreement with respect to Preferred Stock.* Form of Underwriting Agreement with respect to Common Stock.* Amended and Restated Articles of Incorporation of General Maritime Corporation (formerly Galileo Holding Corporation (1) Amended and Restated By-Laws of General Maritime Corporation. (2) Form of Indenture. Form(s) of Debt Securities.* Form of Specimen Stock Certificate.(3) Certificate of Designation of Preferred Stock.* Form of Preferred Stock Certificate.* Form of Warrant Agreement (including form of warrant).* Form of Unit Agreement (including form of unit certificate).* Form of Deposit Agreement* Form of Depositary Receipt* Form of Purchase Contract (including form of related security certificate)* Form of Opinion of Reeder & Simpson P.C., Marshall Islands counsel to General Maritime, as to the legality of securities being registered. Form of Opinion of Kramer Levin Naftalis & Frankel LLP, U.S. counsel to General Maritime, as to the legality of securities being registered. II-2 Table of Contents Form of Opinion of WongPartnership LLP, Singapore counsel to General Maritime, as to the power of a certain co-registrant to issue the guarantees. Form of Opinion of Albuquerque & Associados, Portugal counsel to General Maritime, as to the power of a certain co-registrant to issue the guarantees. Form of Opinion of Goltsblat BLP, Russia counsel to General Maritime, as to the power of a certain co-registrant to issue the guarantees. Form of Opinion of Conyers Dill & Pearman Limited, Bermuda counsel to General Maritime, as to the power of certain co-registrants to issue the guarantees. Form of Opinion of George E. Henries, Esq., Liberia counsel to General Maritime, as to the power of certain co-registrants to issue the guarantees. Computation of Ratio of Earnings to Fixed Charges. Form of Consent of Reeder & Simpson P.C. (included as part of Exhibit 5.1). Form of Consent of Kramer Levin Naftalis & Frankel LLP (included as part of Exhibit 5.2). Form of Consent of WongPartnership LLP (included as part of Exhibit 5.3). Form of Consent of Albuquerque & Associados (included as part of Exhibit 5.4) Form of Consent of Goltsblat BLP (included as part of Exhibit 5.5). Form of Consent of Conyers Dill & Pearman Limited (included as part of Exhibit 5.6). Form of Consent of George E. Henries, Esq. (included as part of Exhibit 5.7). Consent of Deloitte & Touche LLP. Power of attorney(included on signature pages). Statement of Eligibility of Trustee on Form T-1. * To be filed, if necessary, by an amendment to this registration statement or incorporated by reference pursuant to a Current Report on Form 8-K in connection with the offering of securities registered hereunder. Incorporated by reference to Exhibit 3.1 to General Maritime Corporation’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 16, 2008. Incorporated by reference to Exhibit 3.1 to General Maritime Corporation’s Current Report on Form 8-K filed with the Securities and Exchange Commission on March 25, 2010. Incorporated by reference to Exhibit 4.1 to General Maritime Corporation’s Registration Statement on Form S-4/A filed with the Securities and Exchange Commission on October 3, 2008. Item 17.Undertakings (a) Each undersigned registrant hereby undertakes: II-3 Table of Contents (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) To include any material information with respect to the plan of distribution not previously disclosed in this registration statement or any material change to such information in this registration statement; provided, however, that paragraphs (i), (ii) and (iii) above do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in this registration statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of this registration statement. (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) That, for the purpose of determining liability under the Securities Act of 1933 to any purchaser: (i) Each prospectus filed by a registrant pursuant to Rule 424(b)(3) shall be deemed to be part of this registration statement as of the date the filed prospectus was deemed part of and included in this registration statement; and (ii) Each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5) or (b)(7) as part of a registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(1)(i), (vii) or (x) for the purpose of providing the information required by Section 10(a) of the Securities Act of 1933 shall be deemed to be part of and included in this registration statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus. As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the securities in the registration statement to which the prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof.Provided, however, that no statement made in a registration statement or prospectus that is part of this registration statement or made in a document incorporated or deemed incorporated by reference into this registration statement or prospectus that is part of this registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in this registration statement or prospectus that was part of this registration statement or made in any such document immediately prior to such effective date. (5) That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: II-4 Table of Contents The undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. (b) Each undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 that is incorporated by reference in this registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)If any securities registered under this registration statement are to be offered to existing security holders pursuant to warrants or rights and any securities not taken by security holders are to be reoffered to the public, each undersigned registrant hereby undertakes to supplement the prospectus, after the expiration of the subscription period, to set forth the results of the subscription offer, the transactions by the underwriters during the subscription period, the amount of unsubscribed securities to be purchased by the underwriters, and the terms of any subsequent reoffering thereof.If any public offering by the underwriters is to be made on terms differing from those set forth on the cover page of the prospectus, a post-effective amendment will be filed to set forth the terms of such offering. (d) Each undersigned registrant hereby undertakes to file an application for the purpose of determining the eligibility of the trustee to act under subsection (a) of Section 310 of the Trust Indenture Act in accordance with the rules and regulations prescribed by the Commission under Section 305(b)(2) of the Trust Indenture Act. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. II-5 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GENERAL MARITIME CORPORATION By: /s/ Jeffrey D. Pribor Jeffrey D. Pribor, Executive Vice President and Chief Financial Officer POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Peter C. Georgiopoulos Chairman of the Board and Director December 23, 2010 Peter C. Georgiopoulos /s/ John P. Tavlarios President and Director December 23, 2010 John P. Tavlarios (Principal Executive Officer) /s/ Jeffrey D. Pribor Chief Financial Officer and Executive Vice President December 23, 2010 Jeffrey D. Pribor (Principal Financial and Accounting Officer) /s/ William J. Crabtree Director December 23, 2010 William J. Crabtree /s/ Dr. E. Grant Gibbons Director December 23, 2010 Dr. E. Grant Gibbons /s/ Rex W. Harrington Director December 23, 2010 Rex W. Harrington /s/ George J. Konomos Director December 23, 2010 George J. Konomos /s/ Peter S. Shaerf Director December 23, 2010 Peter S. Shaerf S-1 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GENERAL MARITIME SUBSIDIARY CORPORATION GENERAL MARITIME SUBSIDIARY II CORPORATION By: /s/ Jeffrey D. Pribor Jeffrey D. Pribor, President POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Jeffrey D. Pribor President and Director December 23, 2010 Jeffrey D. Pribor (Principal Executive Officer) /s/ John C. Georgiopoulos Treasurer and Director December 23, 2010 John C. Georgiopoulos (Principal Financial and Accounting Officer) S-2 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GENERAL MARITIME MANAGEMENT LLC By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Peter Bell Manager and Commercial Director December 23, 2010 Peter Bell (Principal Executive Officer) /s/ Milton H. Gonzales Manager and Technical Director December 23, 2010 Milton H. Gonzales (Principal Financial and Accounting Officer) S-3 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GENERAL MARITIME MANAGEMENT (PORTUGAL) LLC By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Milton H. Gonzales Manager December 23, 2010 Milton H. Gonzales (Principal Executive Officer) /s/ Rui Jorge Pais Pereira Manager December 23, 2010 Rui Jorge Pais Pereira (Principal Financial and Accounting Officer) S-4 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GENERAL MARITIME MANAGEMENT (PORTUGAL) LIMITADA By: /s/ Milton H. Gonzales Milton H. Gonzales, Manager POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Rui Jorge Pais Pereira Manager December 23, 2010 Rui Jorge Pais Pereira (Principal Executive Officer and Principal Financial and Accounting Officer) /s/ Milton H. Gonzales Manager December 23, 2010 Milton H. Gonzales S-5 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GENERAL MARITIME CREWING PTE. LTD. By: /s/ Milton H. Gonzales Milton H. Gonzales, Director POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Milton H. Gonzales Director December 23, 2010 Milton H. Gonzales (Principal Executive Officer) /s/ James Paisley Director December 23, 2010 James Paisley (Principal Financial and Accounting Officer) S-6 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Novorossiysk, Russian Federation, on December 23, 2010. LIMITED “GENERAL MARITIME CREWING” By: /s/ Gennadiy Liventsov Gennadiy Liventsov, Director POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Gennadiy Liventsov Director December 23, 2010 Gennadiy Liventsov (Principal Executive Officer and Principal Financial and Accounting Officer) Authorized Representative Pursuant to the requirements of the Securities Act of 1933, the undersigned, the duly authorized representative in the United States, has signed this registration statement in the City of New York, State of New York, on December 23, 2010. Name Title Date /s/ John C. Georgiopoulos Executive Vice President, December 23, 2010 John C. Georgiopoulos General Maritime Corporation S-7 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. GMR AGAMEMNON LLC GMR AJAX LLC GMR ALEXANDRA LLC GMR ARGUS LLC GMR ATLAS LLC GMR CONSTANTINE LLC GMR DAPHNE LLC GMR DEFIANCE LLC GMR ELEKTRA LLC GMR GEORGE T LLC GMR GULF LLC GMR HARRIET G. LLC GMR HERCULES LLC GMR HOPE LLC GMR HORN LLC GMR KARA G LLC GMR MANIATE LLC GMR MINOTAUR LLC GMR ORION LLC GMR PHOENIX LLC GMR POSEIDON LLC GMR PRINCESS LLC GMR PROGRESS LLC GMR REVENGE LLC GMR SPARTIATE LLC GMR SPYRIDON LLC GMR ST. NIKOLAS LLC GMR STRENGTH LLC GMR ULYSSES LLC GMR ZEUS LLC By: /s/ John C. Georgiopoulos John C. Georgiopoulos, Manager POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ John C. Georgiopoulos Manager December 23, 2010 John C. Georgiopoulos (Principal Executive Officer) /s/ Brian Kerr Manager December 23, 2010 Brian Kerr (Principal Financial and Accounting Officer) S-8 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. ARLINGTON TANKERS LTD. By: /s/ Jeffrey D. Pribor Jeffrey D. Pribor, President POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Jeffrey D. Pribor President and Director December 23, 2010 Jeffrey D. Pribor (Principal Executive Officer and Principal Financial and Accounting Officer) /s/ John C. Georgiopoulos Vice President and Director December 23, 2010 John C. Georgiopoulos /s/ Dr. E. Grant Gibbons Director December 23, 2010 Dr. E. Grant Gibbons S-9 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on December 23, 2010. COMPANION LTD. CONSUL LTD. COMPATRIOT LTD. CONTEST LTD. CONCEPT LTD. VISION LTD. CONCORD LTD. VICTORY LTD. By: /s/ John C. Georgiopoulos John C. Georgiopoulos, President POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints, jointly and severally, John P. Tavlarios and Jeffrey D. Pribor, his true and lawful attorneys-in-fact and agents, each of whom may act alone, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-3, and to sign any related registration statement that is to be effective upon filing pursuant to Rule 462(b) promulgated under the Securities Act of 1933, and all post-effective amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ John C. Georgiopoulos President and Director December 23, 2010 John C. Georgiopoulos (Principal Executive Officer) /s/ Brian Kerr Vice President, Treasurer and Director December 23, 2010 Brian Kerr (Principal Financial and Accounting Officer) S-10 Table of Contents EXHIBIT INDEX Exhibit Number Description of Exhibit Form(s) of Underwriting Agreement with respect to Debt Securities.* Form of Underwriting Agreement with respect to Preferred Stock.* Form of Underwriting Agreement with respect to Common Stock.* Amended and Restated Articles of Incorporation of General Maritime Corporation (formerly Galileo Holding Corporation. (1) Amended and Restated By-Laws of General Maritime Corporation. (2) Form of Indenture. Form(s) of Debt Securities.* Form of Specimen Stock Certificate. (3) Certificate of Designation of Preferred Stock.* Form of Preferred Stock Certificate.* Form of Warrant Agreement (including form of warrant).* Form of Unit Agreement (including form of unit certificate).* Form of Deposit Agreement.* Form of Depositary Receipt.* Form of Purchase Contract (including form of related security certificate).* Form of Opinion of Reeder & Simpson P.C., Marshall Islands counsel to General Maritime, as to the legality of securities being registered. Form of Opinion of Kramer Levin Naftalis & Frankel LLP, U.S. counsel to General Maritime, as to the legality of securities being registered. Form of Opinion of WongPartnership LLP, Singapore counsel to General Maritime, as to the power of a certain co-registrant to issue the guarantees. Form of Opinion of Albuquerque & Associados, Portugal counsel to General Maritime, as to the power of a certain co-registrant to issue the guarantees. Form of Opinion of Goltsblat BLP, Russia counsel to General Maritime, as to the power of a certain co-registrant to issue the guarantees. Table of Contents Form of Opinion of Conyers Dill & Pearman Limited, Bermuda counsel to General Maritime, as to the power of certain co-registrants to issue the guarantees. Form of Opinion of George E. Henries, Esq., Liberia counsel to General Maritime, as to the power of certain co-registrants to issue the guarantees. Computation of Ratio of Earnings to Fixed Charges. Form of Consent of Reeder & Simpson P.C. (included as part of Exhibit 5.1). Form of Consent of Kramer Levin Naftalis & Frankel LLP (included as part of Exhibit 5.2). Form of Consent of WongPartnership LLP (included as part of Exhibit 5.3). Form of Consent of Albuquerque & Associados (included as part of Exhibit 5.4) Form of Consent of Goltsblat BLP (included as part of Exhibit 5.5). Form of Consent of Conyers Dill & Pearman Limited (included as part of Exhibit 5.6). Form of Consent of George E. Henries, Esq. (included as part of Exhibit 5.7). Consent of Deloitte & Touche LLP. Power of attorney(included on signature pages). Statement of Eligibility of Trustee on Form T-1. * To be filed, if necessary, by an amendment to this registration statement or incorporated by reference pursuant to a Current Report on Form 8-K in connection with the offering of securities registered hereunder. Incorporated by reference to Exhibit 3.1 to General Maritime Corporation’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 16, 2008. Incorporated by reference to Exhibit 3.1 to General Maritime Corporation’s Current Report on Form 8-K filed with the Securities and Exchange Commission on March 25, 2010. Incorporated by reference to Exhibit 4.1 to General Maritime Corporation’s Registration Statement on Form S-4/A filed with the Securities and Exchange Commission on October 3, 2008.
